131 F.3d 143
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Gary AEBLY, Appellant,v.MISSOURI STATE BOARD OF EDUCATION;  Missouri Department ofElementary and Secondary Education;  Division of VocationalRehabilitation;  Robert E. Bartman, Maureen Alexander;  DonLivacy;  C. David Roberts, Appellees.
No. 97-1604WM.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 19, 1997.Filed Nov. 26, 1997.

1
Appeal from the United Stateds District Court for the Western District of Missouri.


2
Before FAGG and HANSEN, Circuit Judges, and PIERSOL,* District Judge.

PER CURIAM

3
Gary Aebly appeals the district court's adverse grant of summary judgment in Aebly's disability-based discrimination lawsuit brought under the Americans with Disabilities Act.  Having reviewed the record and the parties' submissions, we conclude that an extensive discussion is not warranted.  The district court has written a comprehensive opinion addressing the issues raised by the parties, and we have nothing to add to the district court's analysis.  We see no error by the district court and affirm the judgment substantially for the reasons stated in the district court's order.  See 8th Cir.  R. 47B.



*
 The Honorable Lawrence L. Piersol, United States District Judge for the District of South Dakota, sitting by designation